Citation Nr: 1602679	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-34 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected posttraumatic stress disorder (PTSD), rated 10 percent prior to June 28, 2011, and 30 percent from June 28, 2011 to April 1, 2014.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD from April 1, 2014.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By way of history, the Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and PTSD in July 2010.  The March 2011 rating decision on appeal granted entitlement to service connection for PTSD, assigning a 10 percent evaluation effective July 30, 2010, (the date of the claim), as well as entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation also effective July 30, 2010, (the date of the claim).

In June 2011, only 3 months following receipt of the March 2011 rating decision, the Veteran submitted a written statement indicating that, "I have been treated for PTSD at the Hampton VAMC from October 2010 until the present.  Please order my medical records to further support my claim for PTSD."  However, rather than treat this June 2011 correspondence as a notice of disagreement or as notice of new and material evidence submitted within the one-year appeal period sufficient to reconsider the claim, the RO merely treated it as a new claim for an increased rating for PTSD.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (when VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final).  Based on a liberal interpretation of the Veteran's June 2011 written statement, the Board finds it to have been a timely notice of disagreement to the initial disability rating assigned for PTSD in the March 2011 rating decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  As such, the period on appeal for the issue of increased evaluations for PTSD runs from July 30, 2015, (the day VA received the Veteran's original claim for entitlement to service connection) to the present.  Indeed, at the July 2015 Travel Board hearing, the Veteran's representative argued that the Veteran's 50 percent evaluation for PTSD should date all the way back to July 2010, when the Veteran initially filed his claim of entitlement to service connection.  

The issues of entitlement to an initial evaluation for PTSD in excess of 50 percent since April 1, 2014, as well as entitlement to a compensable evaluation for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to April 1, 2014, the Veteran's PTSD symptoms resulted in functional limitation most closely approximating occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, for the Veteran's PTSD have been met for the period prior to April 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  However, the provisions of 38 C.F.R. § 3.159(b)(3) establish that there is no duty to provide section 5103(a) (VCAA) notice upon the filing of a notice of disagreement (NOD) as to the initial rating assignment.  Rather, such NOD triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision, and a statement of the case which set forth the relevant diagnostic code rating criteria.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.  .

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's VA treatment records and private treatment records have been associated with the claims file, and the Veteran has testified that he does not receive Social Security Administration disability benefits.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, relevant to the issue decided herein, VA psychiatric examinations were conducted in September 2010 and November 2011. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA psychiatric examination reports are adequate for rating purposes, as they provided the symptomatology of the Veteran's PTSD during the period on appeal.  Consequently, there is sufficient medical evidence of record to make a determination on the issue decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination in this case has been met and that the case will be decided based on the evidence of record.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2015 Travel Board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by an accredited representative from the Virginia Department of Veterans Services.  The representative and the VLJ asked questions to ascertain the current severity of the Veteran's PTSD disability.  Pertinent evidence that might have been overlooked and that might substantiate the claim was suggested by the VLJ.  

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran contends that his PTSD is more severe than currently evaluated.  By way of history, the Veteran initially filed a claim of entitlement to service connection for PTSD in July 2010.  In a March 2011 rating decision, the RO granted entitlement to service connection for PTSD and assigned an evaluation of 10 percent effective July 30, 2010, the date of his claim.  In June 2011, the Veteran submitted correspondence seeking a higher evaluation for PTSD and indicating that additional VA treatment records relevant to the severity of his PTSD were available.  As discussed above, although the Board has found that this June 2011 correspondence constituted a timely notice of disagreement in response to the March 2011 rating decision, the RO merely treated it as a new claim for an increased rating for PTSD.  As such, in a January 2012 rating decision, the RO increased the Veteran's PTSD evaluation to 30 percent effective June 28, 2011, the date of his June 2011 correspondence.  Thereafter, in September 2012, the Veteran submitted a notice of disagreement in response to the January 2012 rating decision.  He was provided with a VA PTSD examination in April 2014, and the RO subsequently increased his evaluation for PTSD to 50 percent effective April 1, 2014, the date of the VA examination, based on the results of that examination. 

In this decision, the Board will address the propriety of the evaluation assigned for the Veteran's PTSD prior to April 1, 2014.  As discussed in the Remand section below, the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD after April 1, 2014, must be remanded for further development.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under the rating schedule, a 10 percent rating is assignable for psychiatric disability when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 30 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  

A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

Here, the Veteran was provided with a VA PTSD examination in September 2010, at which time he was diagnosed as having chronic PTSD which was deemed mild in nature.  The examiner indicated that the Veteran did not represent a threat to himself or others, as he had not been suicidal, homicidal, violent, psychotic, manic, hypomanic, obsessive or compulsive.  The examiner also noted that the Veteran had no history of alcohol abuse, drug abuse, or legal problems.  The Veteran was able to process information well, as well as comprehend and complete simple and complex commands.  However, the Veteran exhibited difficulty establishing and maintaining new relationships as a result of his PTSD symptomatology, to include irritability, social isolation, and occasional anxiety.  Although the Veteran was retired, the examiner opined the he would likely be intermittently irritable, anxious, and withdrawn in a work setting if he ever chose to return to work.  The examiner additionally opined that the Veteran was mentally capable of managing his benefit payments in his own best interest, and able to perform all activities of daily living, to include daily hygiene. The Veteran has no current legal problems; however, the examiner indicated that the Veteran's prognosis for PTSD was "guarded."  

In correspondence dated in October 2010, a private physician reported that the Veteran's PTSD symptomatology resulted in reexperiencing his in-service stressors, nightmares, and awakening during the night in soaking cold sweats.  In addition, the Veteran reported that he began to sleep separately from his spouse because he inadvertently assaulted her in his sleep during these nighttime incidents.  The Veteran additionally reported vivid flashbacks of combat experiences, to include the deaths of and maiming injuries to fellow service members.  Other symptoms included nervousness that at times progressed to panic, fears of being "crazy," and feelings of being "dead inside."  The Veteran indicated that he self-medicated with whiskey on a daily basis for years, although he no longer did so.  

In a June 2011 VA mental health diagnostic study note, the Veteran reported having little interest or pleasure in doing things as well as chronic sleep difficulties.  He additionally indicated that these problems made it somewhat difficult for him to do his work, take care of things at home, and get along with other people.

The Veteran was provided with another VA PTSD examination in November 2011, at which time he was again diagnosed with chronic PTSD which was deemed mild in nature.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner indicated that the Veteran experienced recurrent distressing dreams of his in-service stressors and exhibited physiological reactivity on exposure to cues that symbolized or resembled an aspect of the traumatic event.  The Veteran's symptomatology resulted in efforts to avoid thoughts, feelings, or conversations associated with the in-service trauma; efforts to avoid activities, places, or people that aroused recollections of the in-service trauma; and feelings of detachment or estrangement from others.  The Veteran's symptoms included difficulty falling or staying asleep, anxiety, and chronic sleep impairment.  The examiner assigned a GAF score of 65.  

As discussed above, in an April 2014 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent effective April 1, 2014, based on findings of suicidal ideation, disturbances of motivation and mood, chronic sleep impairment, anxiety, depressed mood, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  However, based on this criteria, the Board finds that the Veteran's PTSD symptomatology warranted a 50 percent evaluation for the period prior to April 1, 2014.  Indeed, the evidence prior to April 1, 2014, suggests the presence of panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  For example, in October 2010, the Veteran's private physician indicated that he experienced nightmares, awakening during the night in soaking cold sweats, vivid flashbacks of combat experiences, and nervousness that progressed to panic.  

However, based on the evidence of record, the Board concludes that the psychiatric findings for the period prior to April 1, 2014, do not warrant the assignment an evaluation in excess of 50 percent.  There has been no evidence of severity of functional impairment comparable to obsessional rituals which interfere with routine activities, abnormal speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Indeed, the November 2011 VA examination report indicated that the Veteran had been remarried since 2008 and had a close relationship with his spouse, as well as with his one son and three stepchildren.  In addition, the Veteran reported having several friends in New York and New Jersey.  The Veteran also indicated that he retired from his position in the police department in 1993, and that he worked as a marina technician from 1993 to 2003, but no longer worked because he was busy with his children and grandchildren.  The Veteran explicitly denied retiring due to disability on several occasions.  Consequently, the evidence prior to April 1, 2014, does not show PTSD symptomatology resulting in functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report the symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  The Veteran's complaints have been considered in this case and have resulted in increased ratings for PTSD; however, the medical evidence of record has not shown the severity required for evaluations higher than those assigned herein, as discussed above.    

The Board has also considered whether the disability at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disability at issue, as noted above, but the medical evidence reflects that the disability does not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2015).  In other words, the symptoms associated with the Veteran's PTSD are accounted for by the assigned schedular rating.    

The record does not reflect or suggest any symptoms/impairment of the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD prior to April 1, 2014, pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  Consequently, a TDIU issue is not before the Board.  


ORDER

An initial evaluation of 50 percent, but no greater, is granted for service-connected PTSD prior to April 1, 2015.  


REMAND

The Veteran also seeks entitlement to an initial evaluation for PTSD in excess of 50 percent since April 1, 2014, as well as entitlement to a compensable evaluation for bilateral hearing loss.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated.  

With respect to both claims, the record reveals that the Veteran receives regular ongoing VA treatment.  However, the most recent VA treatment records associated with the claims file are dated in September 2014.  The Board finds that the Veteran's ongoing VA medical records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, the Veteran was last provided with a VA PTSD examination in April 2014, and with a VA audiological examination in June 2014.  However, the Board finds that the evidence of record suggests that the Veteran's symptomatology may have increased in severity since his last VA examinations.  For instance, the Veteran testified at his July 2015 Travel Board hearing that has recently begun to "cry a lot at night," which was not documented on any of the previous VA psychiatric examinations.  Similarly, the June 2014 VA audiological examination merely indicated that the Veteran experienced increasing problems in conversation; however, at his July 2015 Travel Board hearing, he testified that he had difficulty distinguishing speech, difficulty hearing the voices of females and children, difficulty hearing in the presence of background noise, and that he needed to use the speakerphone function to hear telephone calls.  Accordingly, new examinations are warranted to determine the current extent and severity of the Veteran's service-connected PTSD and bilateral hearing loss.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from the Wilmington VA Medical Center in Wilmington, Delaware, as well as the Sussex County Community Based Outpatient Clinic in Georgetown, Delaware, and any associated outpatient clinics, dated from September 2014 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing and associated with the file.

2.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  The examiner is requested to address the impact of the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner must also describe the functional effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought is not granted in full, then provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


